Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Trinque on May 5, 2022.
The application has been amended as follows: 
Claim 31 has been canceled. 
In claim 1, the phrase, “, when R1 is -CH2CHOH(CH2)aR7 or -CH2C(O)(CH2)aR8” has been removed from page 3, line 8.
In claim 12, the period has been removed from page 4, last line.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 4-26 and 32-39 are allowed. The processes described in claims 1 and 32 are novel because an STN chemical reaction and classification search of the prior art did not reveal any other applicable references, see the office action dated March 7, 2022.  
An affidavit was submitted by Dr. Samuel Bunce on February 9, 2021, which provided unexpected results. As noted by Applicant in his Remarks filed on February 9, 2021, “The experimental data presented in the Bunce declaration show that preparing certain compounds of claimed Formula I in the absence of a base resulted in a higher yield than the same reaction run in the presence of various bases (Tables 2, 4, 7). In addition, these reaction conditions also resulted in a reduced amount of the undesired byproduct as compared to a reaction run in the presence of various bases (Tables 3, 5, 6, and8). These results are neither taught nor suggested by the prior art references.
In addition to the unexpected results demonstrated in the Bunce declaration for the claimed process, Applicant submits that it has discovered that the use of base in the claimed process exhibits a certain degree of unpredictability. Applicant notes that a demonstration of Applicant has submitted an affidavit completed by Dr. Samuel Bunce, which provides comparative data for completing the reaction at lower temperatures and with and without a base. The affidavit provides support for alternate pathway, where an isocyanate is unpredictability is often dispositive of non-obviousness; see, e.g., OSI Pharmaceuticals, LLC v. Apotex Inc., 939 F.3d 1375 (Fed. Cir. 2019). As described in the Bunce declaration, while most reactions benefitted from the absence of a base, certain reactions surprisingly had improved results in the presence of a base. These contradicting results indicate that the effect of a base in the claimed process is unpredictable. Therefore, one of skill in the art could not predict based on the teachings of the prior art whether the use of a base would be beneficial or detrimental to the claimed process.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624